DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

 	Claims 1, 8 and 15 have been amended and are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending objections to claims 1, 8 and 15 have been withdrawn.

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claim 1 is directed to a series of steps, computer-readable medium claim 8 is directed to storing computer code, and system claim 15 is directed to a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory.  Thus the claims are directed to a process, manufacture and machine, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite socially grouping customers, including calculating, determining, computing, placing, sharing, and managing steps.  
The limitations of calculating, determining, computing, placing, sharing, and managing, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.  
Specifically, the claim elements recite socially grouping a first plurality of customers, calculating a time period value, for each customer of said first plurality of customers of a network operator, said time period value comprising one of: a customer proposition window defined by a start time and an end time for propositioning said customer, or a customer inter-transition period for said customer defined as a time between two successive transitions for said customer; determining at least one second plurality of customers, each second plurality of customers of said at least one second plurality of customers being a subgroup of said first plurality of customers, and having corresponding time period values that are at least partly overlapping; determining at least one third plurality of customers, each third plurality of customers of said at least one third plurality of customers being a subgroup of one of said at least one second plurality of customers, and being socially connected with one another as determined based on communications exchanged therebetween;
determining at least two fourth plurality of customers, each fourth plurality of customers of said at least two fourth plurality of customers being a subgroup of one of said at least one third plurality of customers and being co-located in a network of said network operator by virtue of a common use of network resources; (e) for each customer in each fourth plurality of customers of said at least two fourth plurality of customers, computing a customer valuation based on a plurality of valuation parameters; (f) for each fourth plurality of customers of said at least two fourth plurality of customers, computing a group valuation representing accumulated customer valuations of all customers of said fourth plurality of customers; and (g) for any customer included in two or more of said at least two fourth plurality of customers, placing said customer in a select one of said at least two fourth plurality of customers that is prioritized according to said group valuation computed for each fourth plurality of customers of said at least two fourth plurality of customers; and 
for at least one of said at least two fourth plurality of customers resulting from said social grouping of said first plurality of customers of said network operator, sharing a same proposition of said network operator with each customer of said forth plurality of customers, wherein said same proposition is to change a business structure between said network operator and each customer of said forth plurality of customers; wherein at least a co-location of said customers in said fourth plurality of customers affects a costing of services provided to said customers via said same proposition;
wherein a group structure resulting from said social grouping of said first plurality of customers of said network operator is managed for each individual customer of said first plurality of customers for managing a migration of said first plurality of customers between groups, and wherein said migration of said first plurality of customers between groups is monitored and analyzed to provide predictions of possible changes of customer needs and to create preemptive proposals in compliance with available network infrastructure.
That is, other than reciting a computer and a network operator, the claim limitations merely cover commercial interactions, including marketing activities, and managing personal behavior or relationships or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a computer and a network operator. The a computer and network operator in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer and a network operator amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 Under step 2B of the analysis, the claims include, inter alia, a computer and a network operator.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0033 of the specification, “Coupled to the network 201 is a plurality of devices, such as terminals 202 and servers 203. For example, a server computer 203 and an end user computer 204 may be coupled to the network 201 for communication purposes. Such end user computer 204 may include a desktop computer, lap-top computer, tablet computer, and/or any other type of logic. Still yet, various other devices may be coupled to the network 201 including a personal digital assistant (PDA) device 205, a mobile phone device 206 (including a smartphone), a television 207, etc. Further, network 201 may be managed by a network management system 208, typically operating on, or executed by, one or more servers 203.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues under their broadest reasonable interpretation, relate to generating a social graph for a specific time-sensitive purpose, namely to change a business structure between a network operator and its customers in accordance with the social graph and to further make predictions of customer needs, which does not cover mathematical concepts (i.e. does not recite a mathematical relationship, formula or calculation) nor methods of organizing human activity (i.e. does not recite any fundamental economic concept or managing commercial/legal or social interactions between people). Furthermore, the above highlighted claim limitations cannot be practically performed in the human mind, especially as they relate to socially grouping customers of a network operator in a particular manner, thus forming a knowledge graph or knowledge base of the customers, for subsequent use in a specific time-sensitive manner (i.e. while the formed groups are current). 
With respect to Step 2A, Prong Two, applicant asserts that the above emphasized claim limitations, which are additional elements beyond the abstract idea, do integrate the abstract idea into a practical application. In particular, the additional elements highlighted above use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, namely by reciting a specific manner for socially grouping customers of a network operator for use in changing a business structure between a network operator and its customers and for further making predictions of customer needs, as claimed. The Examiner respectfully disagrees.
As an initial point, as discussed in paragraphs 0024 and 0025, “The purpose of the system and method is to continuously and automatically optimize the business an operator has with every customer individually. However, though the customer's business potential is analyzed individually, it may be analyzed as part of one or more groups of customers. A group may be defined by one or more characteristics of its member customers. Alternatively, or additionally, a group may be defined by the social network between the group's member customers. In this respect a group may be formed around each individual subscriber. Alternatively, or additionally, a group may be defined by at least partly overlapping proposition window. Alternatively, or additionally, a group may be defined by at least one aspect of social connectivity. Such aspect of social connectivity may be characterized based on communications exchanged between customers, as well as service and/or content provided, and service and/or content consumed by the particular socially connected customers.”
Additionally, as discussed in paragraph 0049, “Advertising is also being personalized, and may arrive to any terminal via different channels. Consequently, the variety of forms (mechanisms) of customer billing, or monetization, is also increasing, and here too, each customer may have a different mix of monetizing mechanisms, which may continuously change over time.”
Additionally, as discussed in paragraph 0102, “The term 'monetizing' may also refer to any type of revenues received from a third party on behalf of the customer. For example, applying revenues from a third party's advertisement to the customer exposed to the advertisement. For example, applying marketing expenditure, such as advertisement and/or promotion by the operator to a customer. For example, applying monetary value for making use of the customer's social activity for promoting the operator or any type of operator's service.”
As such, and contrary to Applicant’s assertion, the claim limitations merely cover commercial interactions, including marketing activities (i.e., customer grouping and segmentation for advertisement and monetization), and managing personal behavior or relationships or interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claims include a computer and a network operator.
The computer and network operator in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in the claims do no more than use computer components as a tool (i.e., a computer and a network operator).  There is no change to the computers and/or other technology recited in the claims, thus the claims do not improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        December 7, 2022